—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Planning Board of the Town of Pound Ridge, dated June 29, 2000, which, after a hearing, denied the petitioners’ application for preliminary plat approval for a proposed subdivision, the appeals are from a judgment of the Supreme Court, Westchester County (Leavitt, J.), dated November 28, 2000, which granted the petition, annulled the determination, and directed that a preliminary plat approval certificate be issued to the petitioners.
Ordered that the judgment is modified, by adding thereto a provision directing the petitioners to pay to the Town of Pound Ridge consulting fees in the sum of $1,763.75; as so modified, the judgment is affirmed, without costs or disbursements.
*561The petitioners’ application for preliminary plat approval of a subdivision of their property was denied by the Planning Board of the Town of Pound Ridge. According to the relevant provisions of the Town Law (see, Town Law § 276), the denial was not timely. The petitioners commenced this CPLR article 78 proceeding, inter alia, to compel the Town to approve the application in accordance with the default approval provisions of Town Law § 276 (8), which requires that such decisions be made within 62 days after the close of the public hearing.
The Supreme Court properly determined that the denial of the application was not timely and granted the petition based on the default approval provisions of Town Law § 276 (8) (cf., Matter of King v Chmielewski, 76 NY2d 182, 187). The Supreme Court, however, should have directed the petitioners to reimburse the Town consulting fees in the sum of $1,763.75 incurred in processing and reviewing the application.
The appellants’ remaining contentions are without merit. S. Miller, J.P., Luciano, Schmidt and Crane, JJ., concur.